              Case 2:18-cv-01276-JS Document 28 Filed 10/09/18 Page 1 of 2


                  UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF PENNSYLVANIA
                               X
BRIAN McCAFFERTY, et al.,

                                    Plaintiffs,
                                                  d
v.                                                      2:18-cv-1276 (JS)
                                                  /
                                                  b
NEWSWEEK LLC, et al.,

                                Defendants.
                                                  X




                                    ENTRY OF APPEARANCE

       To the Clerk of the Court:

       Kindly enter my appearance as counsel for Defendants, Newsweek LLC, et al., in the above-

captioned matter.

                                                      _/s/________________________________
                                                      Jeremy D. Mishkin
                                                      Montgomery McCracken Walker & Rhoads LLP
                                                      1735 Market Street
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 772-7246
                                                      Fax: (215) 772-7620
                                                      jmishkin@mmwr.com

                                                      Date: _10/9/18______________________
               Case 2:18-cv-01276-JS Document 28 Filed 10/09/18 Page 2 of 2




                                    CERTIFICATE OF SERVICE

       I, Jeremy D. Mishkin, certify that on the 9th day of October, 2018, I caused a copy of the foregoing

Entry of Appearance to be filed by the Court’s ECF system and served a copy thereof on the following

counsel of record by email:

                                           Dion Rassias, Esq.
                                         The Beasley Firm, LLC
                                           1125 Walnut Street
                                         Philadelphia, PA 19107
                                         dgr@beasleyfirm.com
                                          Attorney for Plaintiffs



                                                            /s/_____________________________
                                                            Jeremy D. Mishkin
                                                            Attorney for Defendants
Date: _10/9/18_______




                                                    2
